 

SUBSCRIPTION ESCROW AGREEMENT

 

Subscription Escrow Agreement (the “Escrow Agreement”) dated as of the effective
date (the “Effective Date”) set forth on Schedule 1 attached hereto (“Schedule
1”) by and among the corporation identified on Schedule 1 (the “Issuer”), the
limited liability company identified on Schedule 1 (the “Depositor”) and CSC
Trust Company of Delaware, as escrow agent hereunder (the “Escrow Agent”).

 

WHEREAS, the Issuer intends to offer and sell to investors in a private
placement offering (the “Offering”) a maximum of 20,000,000 (the “Maximum
Amount”) units of its securities (the “Units”), at a purchase price of $0.25 per
Unit (the “Purchase Price”); each Unit consists of (i) one share of the Issuer’s
common stock (“Common Stock”), and (ii) one warrant representing the right to
purchase one share of Common Stock, exercisable for a period of five years at an
exercise price of $1.00 per share; and in the event the Offering is
oversubscribed, the Issuer may, in its discretion, sell up to 3,000,000
additional Units (the “Over-Allotment”) at the same purchase price per Unit;

 

WHEREAS, the Offering is being made on a best efforts 12,000,000 Units
($3,000,000) minimum basis (the “Minimum Amount”) and a 20,000,000 Units
($5,000,000) maximum basis until the Maximum Amount is reached, to “accredited
investors” in accordance with Rule 506 of Regulation D under the Securities Act,
as amended (the “Securities Act”), and/or to “non-U.S. Persons” in accordance
with Rule 903 of Regulation S under the Securities Act;

 

WHEREAS, prior to the Offering, the Issuer has completed a bridge financing
which included the sale of an aggregate of $1,925,030 in principal amount of 10%
Secured Convertible Promissory Notes of the Issuer (the “Bridge Notes”);

 

WHEREAS, at the Initial Closing (as defined below) the principal amount of the
Bridge Notes will convert into Units and count towards the achievement of the
Minimum Amount;

 

WHEREAS, Units will be offered through June 30, 2012 (the “Initial Offering
Period”), which period may be extended at the discretion of the Issuer for up to
an additional 30 days and the Depositor (this additional period and the Initial
Offering Period shall be referred to as the “Offering Period”);

 

WHEREAS, the initial closing of the Offering (the “Initial Closing”) is
conditioned on the receipt of acceptable subscriptions by the Issuer and the
satisfaction of other closing conditions (collectively, the “Initial Closing
Conditions”);

 

WHEREAS, after the Initial Closing, the Issuer and the Depositor may mutually
agree to continue the Offering until the Maximum Amount, including the
Over-Allotment, has been reached or the end of the Offering Period, whichever is
earlier, and subsequent closings (each, a “Subsequent Closing”) may take place
on an intermittent basis, as deemed practical by the Issuer and the Depositor,
conditioned on the receipt of acceptable subscriptions (this requirement for the
receipt of acceptable subscriptions, together with certain other conditions to
closing, are collectively referred to as the “Subsequent Closing Conditions”);

 

 

 

 

WHEREAS, the subscribers in the Offering (the “Subscribers”), in connection with
their intent to purchase Units in the Offering, shall execute and deliver
Subscription Agreements and certain related documents memorializing the
Subscribers’ agreements to purchase and the Issuer’s agreement to sell the
number of Units set forth therein at the Purchase Price;

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.          Appointment.  The Issuer and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.          Escrow Fund.  On or before the Initial Closing, or on or before any
Subsequent Closing with respect to Units sold after the Initial Closing, each
Subscriber shall have delivered to the Escrow Agent the full Purchase Price for
the number of Units subscribed for by such Subscriber by check sent to the
Escrow Agent at its address set forth on Schedule 1 or by wire transfer of
immediately available funds pursuant to the wire transfer instructions set forth
on Schedule 2 hereto, to the account of the Escrow Agent referenced on Schedule
2 hereto. All funds received from the Subscribers in connection with the sale of
Units in the Offering shall be deposited with the Escrow Agent (the “Escrow
Deposit”). The Escrow Agent shall hold the Escrow Deposit and, subject to the
terms and conditions hereof, shall invest and reinvest the Escrow Deposit and
the proceeds thereof (the “Escrow Fund”) as directed in Section 3.

 

3.          Investment of Escrow Fund.  During the term of this Escrow
Agreement, the Escrow Fund shall be invested and reinvested by the Escrow Agent
in the investment indicated on Schedule 1 or such other investments as shall be
directed in writing by the Issuer and the Depositor and as shall be acceptable
to the Escrow Agent. All investment orders involving U.S. Treasury obligations,
commercial paper and other direct investments may be executed through
broker-dealers selected by the Escrow Agent. Periodic statements will be
provided to the Issuer and the Depositor reflecting transactions executed on
behalf of the Escrow Fund. The Issuer and the Depositor, upon written request,
will receive a statement of transaction details upon completion of any
securities transaction in the Escrow Fund without any additional cost. The
Escrow Agent shall have the right to liquidate any investments held in order to
provide funds necessary to make required payments under this Escrow Agreement.
The Escrow Agent shall have no liability for any loss sustained as a result of
any investment in an investment indicated on Schedule 1 or any investment made
pursuant to the instructions of the parties hereto or as a result of any
liquidation of any investment prior to its maturity or for the failure of the
parties to give the Escrow Agent instructions to invest or reinvest the Escrow
Fund. The Escrow Agent may earn compensation in the form of short-term interest
(“float”) on items like uncashed distribution checks (from the date issued until
the date cashed), funds that the Escrow Agent is directed not to invest,
deposits awaiting investment direction or received too late to be invested
overnight in previously directed investments.

 

2

 

 

4.          Disposition and Termination.  The Depositor and the Issuer agree to
notify the Escrow Agent in writing of any subscription revocations and the
Initial Closing date of the Offering. Additionally, subsequent to an Initial
Closing, Depositor and the Issuer agree to notify the Escrow Agent in writing of
Subsequent Closing dates, if any, and of the termination of the Offering. Upon
receipt of such written notification(s), the following procedures will take
place:

 

(i)Release of Escrow Fund upon Initial Closing. Prior to the Initial Closing,
the Issuer and the Depositor shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Issuer and the Depositor (“Instructions”), which Instructions shall provide the
day designated as the Initial Closing date, and acknowledge and agree that as of
the Initial Closing date the Initial Closing Conditions have been or will be
fully satisfied and shall specify the time and payment instructions, including
the address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer with respect to the Offering.
The Escrow Agent shall, at the time and in accordance with the payment
instructions specified in the Instructions, deliver the Escrow Fund (without
interest).

 

(ii)Release of Escrow Fund upon a Subsequent Closing. Prior to a Subsequent
Closing, the Issuer and the Depositor shall deliver to the Escrow Agent
Instructions, which Instructions shall provide the day designated as the
Subsequent Closing date, and acknowledge and agree that as of the Subsequent
Closing date the Subsequent Closing Conditions have been or will be fully
satisfied and shall specify the time and payment instructions, including the
address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer. The Escrow Agent shall, at
the time and in accordance with the payment instructions specified in the
Instructions, deliver the then Escrow Fund (without interest).

 

(iii)Return of Escrow Fund on Termination of Offering. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Issuer and the Depositor indicating that the
Offering has been terminated prior to the Initial Closing and designating a
termination date, the Escrow Agent shall return to each Subscriber, the Purchase
Price (without interest and deduction) delivered by such Subscriber to the
Escrow Agent. The Issuer and the Depositor shall provide the Escrow Agent with
time and payment instructions, including the address and tax identification
number of each payee, for each Subscriber whose Purchase Price the Escrow Agent
is to deliver pursuant to this Section (but in no case shall the Escrow Agent
deliver such Purchase Price more than thirty (30) days following receipt by the
Escrow Agent of such delivery instructions).

 

3

 

 

(iv)Return of Escrow Fund on Rejection of Subscription. In the event the Issuer
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Issuer
shall deliver written notice of such event to the Escrow Agent and the Depositor
which notice shall include the reason for such rejection and the time and
payment instructions, including the address and tax identification number of
each payee, for the return to such Subscriber of the Purchase Price delivered by
such Subscriber. The Escrow Agent shall deliver such funds (without interest and
deduction) pursuant to such written notice.

 

(v)Return of Escrow Fund on Revocation of Subscription. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Issuer and the Depositor indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Issuer and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent. The Issuer and the Depositor shall provide the Escrow Agent with time and
payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than thirty (30) days following receipt by the Escrow
Agent of such delivery instructions).

 

(vi)Delivery Pursuant to Court Order. Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order. Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Issuer following
the Initial Closing, if there are to be no Subsequent Closings, (ii) following a
final Subsequent Closing, or (iii) to the Subscribers upon termination of the
Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Issuer and
the Depositor to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

 

4

 

 

5.          Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Issuer or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.          Succession.  The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving 10 business days advance notice in
writing of such resignation to the other parties hereto specifying a date when
such resignation shall take effect. The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement.
Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated shall be the Escrow Agent under
this Escrow Agreement without further act.

 

7.          Fees.  The Issuer and the Depositor agree jointly and severally to
(i) pay the Escrow Agent upon the Initial Closing and from time to time
thereafter reasonable compensation for the services to be rendered hereunder,
which unless otherwise agreed in writing shall be as described in Schedule 4
attached hereto, and (ii) pay or reimburse the Escrow Agent upon request for all
expenses, disbursements and advances, including reasonable attorney’s fees and
expenses, incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow Agreement.
The Escrow Agent is authorized to deduct such fees from the Escrow Fund at the
time of the Initial Closing without prior authorization from the Issuer or the
Depositor. In the event that the Offering is terminated prior to an Initial
Closing, the Issuer and the Depositor agree to pay the Escrow Agent the Review
Fee and the Acceptance Fee as described in Schedule 4 hereto.

 

5

 

 

8.          Indemnity.  The Issuer and the Depositor shall jointly and severally
indemnify, defend and save harmless the Escrow Agent and its directors,
officers, agents and employees (the “indemnitees”) from all loss, liability or
expense (including the reasonable fees and expenses of in house or outside
counsel) arising out of or in connection with (i) the Escrow Agent’s execution
and performance of this Escrow Agreement, except in the case of any indemnitee
to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of such indemnitee, or (ii) its following any
instructions or other directions from the Issuer or the Depositor, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.

 

9.          TINs.  The Issuer and the Depositor each represent that its correct
TIN assigned by the Internal Revenue Service or any other taxing authority is
set forth in Schedule 1. All interest or other income earned under the Escrow
Agreement, if any, shall be allocated and/or paid as directed in a joint written
direction of the Issuer and the Depositor and reported by the recipient to the
Internal Revenue Service or any other taxing authority. Notwithstanding such
written directions, the Escrow Agent shall report and, if required, withhold any
taxes as it determines may be required by any law or regulation in effect at the
time of the distribution. In the absence of timely direction, all proceeds of
the Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 3. In the event that any
earnings remain undistributed at the end of any calendar year, the Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Issuer and the Depositor. In addition, the Escrow Agent shall withhold any taxes
it deems appropriate and shall remit such taxes to the appropriate authorities.

 

10.         Notices.  All communications hereunder shall be in writing and shall
be deemed to be duly given and received:

 

(i)upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

 

(ii)on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

 

(iii)four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 

6

 

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

11.         Security Procedures.  In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Schedule 3 hereto, and the Escrow Agent may rely upon
the confirmation of anyone purporting to be the person or persons so designated.
The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent
and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Issuer or the
Depositor to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii)
an intermediary bank. The Escrow Agent may apply any of the escrowed funds for
any payment order it executes using any such identifying number, even where its
use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated. The parties to this Escrow Agreement acknowledge that these
security procedures are commercially reasonable.

 

12.         Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 6, without the prior consent of the other parties, which
consent shall not be unreasonably withheld. This Escrow Agreement shall be
governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware. The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement. No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control. This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Escrow
Agreement as of the date set forth in Schedule 1.

 

  CSC Trust Company of Delaware   as Escrow Agent       By:   /s/ Alan R.
Halperin   Name:  Alan R. Halpern   Title:  Vice President       ISSUER      
BOLDFACE Group, Inc.       By:   /s/ Noah Levinson   Name:  Noah Levinson  
Title:  President       DEPOSITOR       Gottbetter Capital Markets, LLC      
By:   /s/ Julio Marquez   Name:  Julio Marquez   Title:  President

 

 

 

 

AMENDMENT NO. 1 TO

 

SUBSCRIPTION ESCROW AGREEMENT

 

This Amendment No. 1 to Subscription Escrow Agreement (the “Amendment”) is made
as of June 28, 2012, by and among the Issuer, Depositor and Escrow Agent. This
Amendment amends the Subscription Escrow Agreement by and among the Issuer,
Depositor and Escrow Agent, dated as of June 1, 2012 (the “Agreement”).
Capitalized terms used and not otherwise defined herein have the respective
meanings ascribed to them in the Agreement.

 

The second recital of the Agreement is hereby amended to read in its entirety as
follows:

 

WHEREAS, the Offering is being made on a best effort basis, and will consist of
a minimum of Two Million Dollars ($2,000,000 USD) through the sale of Eight
Million (8,000,000) PPO Units and a maximum of Five Million Dollars ($5,000,000
USD) through the sale of Twenty Million (20,000,000) PPO Units, to “accredited
investors” in accordance with Rule 506 of Regulation D under the Securities Act
of 1933, as amended (the “Securities Act”), and/or to “non-U.S. Persons” in
accordance with Rule 903 of Regulation S under the Securities Act.

 

This Amendment is hereby made part of and incorporated into the Subscription
Escrow Agreement, with all the terms and conditions of the Agreement remaining
in full force and effect. The Parties agree for and on behalf of their
respective party this 28th day of June, 2012.

 

This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

  CSC Trust Company of Delaware   as Escrow Agent       By:   /s/ Alan R.
Halperin   Name:  Alan R. Halpern   Title:  Vice President       ISSUER      
BOLDFACE Group, Inc.       By:   /s/ Noah Levinson   Name:  Noah Levinson  
Title:  President       DEPOSITOR       Gottbetter Capital Markets, LLC      
By:   /s/ Julio Marquez   Name:  Julio Marquez   Title:  President

 

 

